Citation Nr: 0820735	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In June 2007, the veteran testified before the Board 
at a hearing that was held at the RO.  In October 2007, this 
matter was remanded by the Board to the RO for additional 
development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's bilateral hearing loss was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's tinnitus was incurred in or aggravated by his 
active service or manifested to a compensable degree within 
one year following his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004, prior to the initial adjudication of the 
claims, and in October 2007, after the initial adjudication 
of the claims, the veteran was notified of the evidence not 
of record that was necessary to substantiate the claims.  He 
was told that he needed to provide the names of persons, 
agency, or company who had additional records to help decide 
his claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2006 and October 2007 should his service 
connection claims be granted.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in December 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss and 
tinnitus, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of those frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral 
hearing loss and tinnitus.

The service medical records include an August 1961 entrance 
examination report which shows that the veteran's hearing was 
15/15 on whisper test.  He had a normal clinical evaluation 
of the ears on examination in February 1962 when hearing was 
15/15 on whisper test.  A clinical evaluation of the 
veteran's ears during the August 1964 separation examination 
was normal and in the accompanying report of medical history, 
he denied having any ear trouble.

The veteran underwent a private audio examination in February 
2005 and presented with complaints of progressive hearing 
loss.  He felt that his hearing loss was related to exposure 
to loud noise during service, including exposure to artillery 
noise.  He also complained of tinnitus which he felt was more 
severe in the right ear.  He had no disequilibrium or pain.  
An audiogram revealed essentially symmetric high-frequency 
sensorineural hearing loss maximally at about 4000 cycles.  
The audiologist opined that pattern was consistent with 
noise-induced hearing loss.  Middle ear function studies were 
normal.
The veteran underwent a VA audiology examination in December 
2006.  The examiner noted that the veteran's hearing was 
normal bilaterally on whispered voice test in August 1961.  
In February 1962 and August 1964, tests revealed hearing 
within normal limits bilaterally.  The veteran served as a 
gunner during service and reported military noise exposure to 
cannon fire.  He denied any occupational noise exposure and 
denied recreational noise exposure and reported that he 
worked in a warehouse for a few years and in sales.  He 
denied any history of otosurgery, tympanic membrane 
perforation, otalgia, and otorrhea.  He reported an onset of 
tinnitus while in service that was constant for six months 
and which went away and occurs periodically a few times per 
month lasting only a few seconds.  Pure tone air conduction 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 25, 15, 55, and 55, respectively, with an average 
of 37.5 decibels.  The pure tone air conduction thresholds in 
the left ear at the same frequencies were 20, 45, 55, and 55 
decibels, respectively, with an average of 43.75 decibels.  
The right ear speech recognition score was 96 percent.  Pure 
tone thresholds for frequencies 250-8000 Hertz indicated 
moderately-severe sensorineural hearing loss above 2000 Hertz 
for the right ear and a moderate to moderately-severe 
sensorineural hearing loss above 1500 Hertz for the left ear.  
The veteran's condition was diagnosed as bilateral 
sensorineural hearing loss, normal to moderately severe.  The 
examiner opined that the veteran's hearing loss and tinnitus 
were not caused by, or a result of, acoustic trauma during 
military service.  The rationale provided was that the 
separation audiogram revealed hearing to be within normal 
limits bilaterally.  The veteran reported constant bilateral 
tinnitus for six months in the military following exposure to 
cannon fire during a training exercise.  He stated that the 
constant bilateral tinnitus went away and now occurs 
intermittently a few times per month.  The examiner opined 
that his hearing loss may be due to a combination of other 
factors such as aging and overall health history.

The Board has considered the February 2005 private 
audiologist's opinion that the veteran's hearing loss is 
noise induced.  However, the audiologist did not relate any 
hearing loss to acoustic trauma or noise exposure during the 
veteran's service, but more generally to noise.  The Board 
finds that this opinion does not establish that it is at 
least as likely as not that any current bilateral hearing 
loss or tinnitus is related to the veteran's service.

The veteran's post-service medical records are negative for 
any diagnoses of bilateral hearing loss or tinnitus within 
one year of separation from active duty.  In fact, the 
veteran's post-service medical records are negative for any 
diagnoses of a bilateral hearing loss or tinnitus until many 
years after separation from active service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, while the competent medical 
evidence shows that the veteran has bilateral hearing loss 
and tinnitus, the record includes a competent medical opinion 
which finds that hearing loss and tinnitus are not due to or 
the result of acoustic trauma during service.  There is no 
contrary medical opinion of record.  In addition, the service 
medical records are void of any findings, symptoms, 
complaints, or diagnoses attributable to a hearing loss or 
tinnitus.  In the absence of competent medical evidence 
linking any current bilateral hearing loss or tinnitus to 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
bilateral hearing loss or tinnitus are a result of his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not support a finding that any current bilateral hearing loss 
or tinnitus were incurred in or aggravated by service, or 
that any bilateral hearing loss or tinnitus manifested to a 
compensable degree within one year following the veteran's 
separation from active service.  Therefore, service 
connection for a bilateral hearing loss and tinnitus must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss, is denied.

Service connection for tinnitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


